DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 13 recites the limitation “an attachment means configured to removably attach the device to at least one of the top and a bottom of the beverage can”.  Upon review of applicant’s disclosure as originally filed, the corresponding structure which performs the claimed function is interpreted as a thread, groove, fastener, and equivalents thereof.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "the attachment means".  There is insufficient antecedent basis for this limitation in the claim because the claim does not introduce an attachment means.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 12, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Glasener (US 4,813,091).
Regarding Claim 1:  Glasener teaches a device for cleaning a top of a beverage can, the top of the beverage can including a top wall having an openable mouth section therein, and an upwardly extending circumferential lip bordering the top wall (Fig. 2), the device comprising:
a main body including a plate (Fig. 1, element 6) and a bordering-wall (element 8) defining an interior, the main body sized to encompass the top of the beverage can (Fig, 2, element 24); and
a cleaning member seated within the interior, the cleaning member including an inner section (Fig. 4, element 18) and an outer section (element 20), the inner section being sized and configured to clean the top wall of the beverage can, the outer section being sized and configured to clean an outer surface and an inner surface of the circumferential lip of the beverage can (see Fig. 2), at least one of the inner section and the outer section being saturated with a cleaning composition (col. 2, ll. 33-36).
Glasener does not expressly disclose that the cleaning member is removable.  It has been held that making a prior art device separable is obvious to one of ordinary skill in the art (see MPEP 2144.03 V C).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device by providing the cleaning member as removable in order to allow disinfection of a used cleaning member or exchange of a worn cleaning member.
Regarding Claim 12:  Glasener teaches the elements of Claim 1 as discussed above, and further teaches that the main body includes a body diameter slightly larger than a can diameter of the top of the beverage can (see Fig. 2).
Regarding Claim 13:  Glasener teaches the elements of Claim 12 as discussed above, and further teaches an attachment means (Fig. 2, element 14) configured to removably attached the device to at least the top of the beverage can.

Regarding Claim 19:  Glasener teaches a method of using a device for cleaning a top of a beverage can, the top of the beverage can including a top wall having an openable mouth section therein, and an upwardly extending circumferential lip bordering the opt wall (Fig. 2), the method comprising:
providing the device including:
a main body including a plate (Fig. 1, element 6) and a bordering wall (element 8) defining an interior, the main body sized to encompass the top of the beverage can (Fig, 2, element 24); and
a cleaning member seated within the interior, the cleaning member including an inner section (Fig. 4, element 18) and an outer section (element 20), the inner section being sized and configured to clean the top wall of the beverage can, the outer section being sized and configured to clean an outer surface and an inner surface of the circumferential lip of the beverage can (see Fig. 2), at least one of the inner section and the outer section being saturated with a cleaning composition (col. 2, ll. 33-36);
	placing the main body over the top of the beverage can, the cleaning member being seated there within;
	selectively pushing and twisting the main body over the top of the beverage can, thereby cleaning the top wall of the beverage can with the inner section of the cleaning member;
	cleaning the outer surface and the inner surface of the circumferential lip of the beverage can with the outer section of the cleaning member; and
removing the device from the top of the beverage can to drink a contents thereof (col. 2, ll. 14-36).
Glasener does not expressly disclose that the cleaning member is removable.  It has been held that making a prior art device separable is obvious to one of ordinary skill in the art (see MPEP 2144.03 V C).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device by providing the cleaning member as removable in order to allow disinfection of a used cleaning member or exchange of a worn cleaning member.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Glasener (US 4,813,091) as applied to Claim 1 above, and further in view of Salisian (US 5,704,723).
Regarding Claim 2:  Glasener teaches the elements of Claim 1 as discussed above.  Glasener does not expressly disclose a pouch means as claimed.  Salisian teaches a cleaning device comprising a cleaning member (Fig. 1) and a pouch means (element 5) configured to hold a predetermined amount of a cleaning composition, wherein the pouch means is attached to the cleaning member, and wherein the pouch means is configured to place the cleaning member in communication with the cleaning composition to saturate a section of the cleaning member with the cleaning composition (see abstract).  Salisian teaches that the pouch allows for a cleaning solution to be refilled as needed. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Glasener by providing a pouch to hold a predetermined amount of cleaning composition to deposit to the cleaning member, and to be refilled as needed, as taught by Salisian.
Regarding Claims 3 and 4:  Glasener and Salisian teach the elements of Claim 2 as discussed above.  Glasener further teaches that the cleaning member may include an absorbent sponge material (col. 2, ll. 9-13).

Claims 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Glasener (US 4,813,091) and Salisian (US 5,704,723) as applied to Claim 4 above, and further in view of Lewis, Jr. (US 3,641,610).
Regarding Claims 5 and 6:  Glasener and Salisian teach the elements of Claim 4 as discussed above.  Glasener teaches that the outer section may comprise a plurality of bristles (Fig. 2, element 20) and at least a portion of the inner section includes a second plurality of bristles (element 22).  It is noted that although Glasener teaches that the cleaning member may be comprised of either the absorbent sponge material or the inner and outer bristle sections, Glasener does not expressly disclose that the cleaning member is composed of both the absorbent sponge material and the inner and outer bristles.  However, Lewis teaches an absorbent sponge cleaning member (Fig. 3, element 107) comprising bristles (elements 106) which allow for the absorbent sponge to hold cleaning fluid and further provide a scrubbing action to enhance the cleaning efficacy (col. 2, ll. 44-51).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cleaning member of Glasener and Salisian by providing an absorbent member and cleaning bristles in order to enhance the cleaning efficacy, as suggested by Lewis.
Regarding Claim 7:  The prior art teaches the elements of Claim 6 as discussed above. It is noted that the instant claim limitation is directed to how the cleaning device is used without further limiting the structure of the device.  It is noted that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function (see MPEP 2114). Nonetheless, Glasener further teaches that the portion including the second plurality of bristles substantially aligns with the mouth section of the beverage can when the device is atop the beverage can (see Fig. 2).
Regarding Claim 8:  The prior art teaches the elements of Claim 7 as discussed above.  Glasener further teaches that the first and second plurality of bristles include an abrasive structure (col. 2, ll. 6-9).
Regarding Claim 9:  The prior art teaches the elements of Claim 8 as discussed above.  Glasener does not expressly disclose that both the inner and outer sections are saturated with the cleaning composition.  However, Glasener teaches that the cleaning device is in contact with the cleaning composition for cleaning.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Glasener, Salisian, and Lewis by saturating both the inner and outer sections in order to contact the entire surface to be cleaned with the cleaning composition.

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Glasener (US 4,813,091), Salisian (US 5,704,723) and Lewis, Jr. (US 3,641,610), as applied to Claim 9 above, and further in view of Mindrum et al. (US 2008/0035172).
Regarding Claim 10:  The prior art teaches the elements of Claim 9 as discussed above.  Glasener teaches wetting the cleaning device with cleaning solution, but does not expressly disclose alcohol.  However, Mindrum teaches a similar cleaning device for cleaning the tops of beverage cans (see abstract) wherein cleaning device is provided with a cleaning agent such as ethyl alcohol [0034].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose ethyl alcohol as the cleaning agent since it is recognized in the prior art as suitable for the intended purpose of cleaning the beverage can, as taught by Mindrum.
Regarding Claim 11:  The prior art teaches the elements of Claim 10 as discussed above.  Mindrum is cited for teaching ethyl alcohol as the cleaning composition.  Though Mindrum does not expressly disclose the concentration of alcohol used, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the prior art device with a concentration of ethyl alcohol configured to at least substantially reduce pathogenic matter on the top of the beverage can since ethyl alcohol is a known sanitizing agent when used in sufficient concentrations.

Claims 14, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Glasener (US 4,813,091) as applied to Claim 1 above, and further in view of Raad (US 2015/0210465).
Regarding Claims 14 and 15:  Glasener teaches the elements of Claim 1 as discussed above, but does not expressly disclose the device comprising a beverage can holder.  However, Raad teaches a beverage can holder (Fig. 2, element 10) and an attachment means (element 11) to allow a covering device (element 20) to remain over a beverage can within the holder to prevent the loss of liquid or carbonation within the beverage can.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the prior art device with a beverage can holder and attachment means configured to removably attach the cleaning device to the top of the beverage can holder in order to prevent the loss of fluid or carbonation and to maintain the cleanliness of the beverage can top wall, while insulating the beverage can, as in Raad.
Regarding Claim 20:  Glasener teaches the elements of Claim 19 as discussed above.  Glasener further teaches providing the device with an attachment means (Fig. 2, element 14) to selectively attach the cleaning device to the beverage can.  Glasener does not expressly disclose the device comprises a beverage can holder.  However, Raad teaches a beverage can holder (Fig. 2, element 10) and an attachment means (element 11) to allow a covering device (element 20) to remain over a beverage can within the holder to prevent the loss of liquid or carbonation within the beverage can.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the prior art device with a beverage can holder and attachment means configured to removably attach the cleaning device to the top of the beverage can holder in order to prevent the loss of fluid or carbonation and to maintain the cleanliness of the beverage can top wall, while insulating the beverage can, as in Raad.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Glasener (US 4,813,091), and further in view of Lewis, Jr. (US 3,641,610) and Salisian (US 5,704,723).
Regarding Claim 16: Glasener teaches a device for cleaning a top of a beverage can, the top of the beverage can including a top wall having an openable mouth section therein, and an upwardly extending circumferential lip bordering the top wall (Fig. 2), the device comprising:
a main body including a plate (Fig. 1, element 6) and a bordering wall (element 8) defining an interior, the main body sized to encompass the top of the beverage can (Fig, 2, element 24), wherein the main body includes a diameter slightly larger than a diameter of the top of the beverage can; and
a cleaning member seated within the interior, the cleaning member including an inner section (Fig. 4, element 18) and an outer section (element 20), the inner section being sized and configured to clean the top wall of the beverage can, the outer section being sized and configured to clean an outer surface and an inner surface of the circumferential lip of the beverage can (see Fig. 2), at least apportion of the cleaning member being saturated with a cleaning composition (col. 2, ll. 33-36), the outer section comprising a first plurality of bristles (Fig. 2, element 20), at least a portion of the inner section including a second plurality of bristles (element 22), the second plurality of bristles substantially aligning with the mouth section of the beverage can when the device is atop the beverage can, wherein at least one of the first plurality of bristles and the second plurality of bristles include an abrasive texture (col. 2, ll. 6-9); and
an attachment means (Fig. 2, element 14) configured to removably attach the device to at least the top of the beverage can.
Glasener does not expressly disclose that the cleaning member is removable.  It has been held that making a prior art device separable is obvious to one of ordinary skill in the art (see MPEP 2144.03 V C).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device by providing the cleaning member as removable in order to allow disinfection of a used cleaning member or exchange of a worn cleaning member.
As mentioned, Glasener teaches that the outer section may comprise a plurality of bristles (Fig. 2, element 20) and at least a portion of the inner section includes a second plurality of bristles (element 22).  It is noted that although Glasener teaches that the cleaning member may be comprised of either an absorbent sponge material or the inner and outer bristle sections, Glasener does not expressly disclose that the cleaning member is composed of both the absorbent sponge material and the inner and outer bristles.  However, Lewis teaches an absorbent sponge cleaning member (Fig. 3, element 107) comprising bristles (elements 106) which allow for the absorbent sponge to hold cleaning fluid and further provide a scrubbing action to enhance the cleaning efficacy (col. 2, ll. 44-51).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cleaning member of Glasener by providing an absorbent member and cleaning bristles in order to enhance the cleaning efficacy, as suggested by Lewis.
Glasener does not expressly disclose that both the inner and outer sections are saturated with the cleaning composition.  However, Glasener teaches that the cleaning device is in contact with the cleaning composition for cleaning.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the prior art device by saturating both the inner and outer sections in order to contact the entire surface to be cleaned with the cleaning composition.
Glasener does not expressly disclose a pouch means as claimed.  Salisian teaches a cleaning device comprising a cleaning member (Fig. 1) and a pouch means (element 5) configured to hold a predetermined amount of a cleaning composition, wherein the pouch means is attached to the cleaning member, and wherein the pouch means is configured to place the cleaning member in communication with the cleaning composition to saturate a section of the cleaning member with the cleaning composition (see abstract).  Salisian teaches that the pouch allows for a cleaning solution to be refilled as needed. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the prior art device by providing a pouch to hold a predetermined amount of cleaning composition to deposit to the cleaning member, and to be refilled as needed, as taught by Salisian.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Glasener (US 4,813,091), Lewis, Jr. (US 3,641,610) and Salisian (US 5,704,723), as applied to Claim 16 above, and further and further in view of Mindrum et al. (US 2008/0035172).
Regarding Claim 17:  The prior art teaches the elements of Claim 16 as discussed above.  Glasener teaches wetting the cleaning device with cleaning solution, but does not expressly disclose alcohol.  However, Mindrum teaches a similar cleaning device for cleaning the tops of beverage cans (see abstract) wherein cleaning device is provided with a cleaning agent such as ethyl alcohol [0034].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose ethyl alcohol as the cleaning agent since it is recognized in the prior art as suitable for the intended purpose of cleaning the beverage can, as taught by Mindrum.  Though Mindrum does not expressly disclose the concentration of alcohol used, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the prior art device with a concentration of ethyl alcohol configured to at least substantially reduce pathogenic matter on the top of the beverage can since ethyl alcohol is a known sanitizing agent when used in sufficient concentrations.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Glasener (US 4,813,091), Lewis, Jr. (US 3,641,610) and Salisian (US 5,704,723), as applied to Claim 16 above, and further and further in view of Raad (US 2015/0210465).
Regarding Claim 18:  The prior art teaches the elements of Claim 16 as discussed above.  Glasener further teaches providing the device with an attachment means (Fig. 2, element 14) to selectively attach the cleaning device to the beverage can.  Glasener does not expressly disclose the device comprises a beverage can holder and wherein the attachment means is configured to removably attach the device to the beverage can holder.  However, Raad teaches a beverage can holder (Fig. 2, element 10) and an attachment means (element 11) to allow a covering device (element 20) to remain over a beverage can within the holder to prevent the loss of liquid or carbonation within the beverage can.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the prior art device with a beverage can holder and attachment means configured to removably attach the cleaning device to the top of the beverage can holder in order to prevent the loss of fluid or carbonation and to maintain the cleanliness of the beverage can top wall, while insulating the beverage can, as in Raad.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sandvick (US 4,763,380) teaches a beverage can cleaning device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA CAMPBELL whose telephone number is (571)270-7382. The examiner can normally be reached Monday-Friday 9 AM- 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NATASHA N CAMPBELL/             Primary Examiner, Art Unit 1714